OPINION
ONION, Presiding Judge.
This is a bond forfeiture proceeding, wherein judgment was entered against appellants on December 14, 1977. Motion for New Trial was duly filed, but denied on March 15, 1978. Bill of Review was then filed, but was denied on May 9, 1978. Notice of appeal was given and on June 13, 1978, a cost bond and on June 16, 1978, a supersedeas bond were filed.
Rule 386, Texas Rules of Civil Procedure, provides that an appellant shall file the transcript and statement of facts with the clerk of the appellate court “within sixty [60] days from the rendition of the final judgment or order overruling motion for new trial, or perfection of writ of error.” No transcript or statement of facts has been filed with this court by appellants.
On August 23,1978, appellee, the State of Texas, filed in this court a motion for af-firmance on certificate pursuant to Rule 387, supra. That Rule provides that if appellant fails to file a transcript in the proper time then appellee may upon motion have the case affirmed on certificate.
We find that appellants did not file a transcript of the record in this case within the sixty (60) days allowed them.
Accordingly, appellee’s motion to affirm on certificate is granted and the judgment is affirmed.